          21-10339-jlg            Doc 1            Filed 02/24/21 Entered 02/24/21 11:47:46                                    Main Document
                                                                 Pg 1 of 49

  Fill in this information to identify the case;

  United States Bankruptcy Court for the:

  Southern District of New York

  Case number (If known):   __________                                                                                                         0   Check if this is an
                                                                                                                                                   amended filing



Official Form 401
Chapter 15 Petition for Recognition of a Foreign Proceeding                                                                                                 12,1s

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write debtor's name and case number (if known).


                                              Huy Vietnam Group Limited (in Official Liquidation)
1, Debtor's name


2. Debtor's unique identifier               For non-individual debtors:

                                                   D      Federal Employer Identification Number (EIN)

                                                   Iii'   Other Cayman limited company . Describe identifier reg. no. 273226

                                            For individual debtors:

                                                   D      Social Security number:    XXX - XX- ________


                                                   D      Individual Taxpayer Identification number (ITIN): 9 xx - xx - ________

                                                   D      other ___________. Describe identifier ____________



3. Name of foreign
   representative(s)                         Cosimo Borrelli and Mitchell Mansfield

4. Foreign proceeding in which
   appointment of the foreign                FSD Cause No. 310 of 2020 (RPJ), Grand Court of the Cayman Islands
   representative(s) occurred

s. Nature of the foreign
                                            Check one:
   proceeding
                                            D      Foreign main proceeding
                                            D      Foreign nonmain proceeding
                                            5:1    Foreign main proceeding, or in the alternative foreign nonmain proceeding


s. Evidence of the foreign                  liZI   A certified copy, translated into English, of the decision commencing the foreign proceeding and
   proceeding                                      appointing the foreign representative is attached.

                                            D      A certificate, translated into English, from the foreign court, affirming the existence of the foreign
                                                   proceeding and of the appointment of the foreign representative, is attached.

                                            D      other evidence of the existence of the foreign proceeding and of the appointment of the foreign
                                                   representative rs described below, and relevant documentation, translated into English, is attached.




7. Is this the only foreign                 D      No. (Attach a statement identifying each country in which a foreign proceeding by, regarding, or against the
   proceeding with respect to                      debtor is pending.}
   the debtor known to the
   foreign representative(s)?               liZI   Yes




Official Form 401                                  Chapter 15 Petition for Recognition of a Foreign Proceeding                                   page 1
          21-10339-jlg         Doc 1            Filed 02/24/21 Entered 02/24/21 11:47:46                                         Main Document
                                                              Pg 2 of 49

Debtor        Huy Vietnam Group Limited (in Official Liquidation)                                  Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ _~
              Name



a. others entitled to notice            Attach a list containing the names and addresses of:

                                        (i)      all persons or bodies authorized to administer foreign proceedings of the debtor,

                                        (ii)     all parties to litigation pending in the United States in which the debtor is a party at the time of filing of this
                                                 petition, and

                                        (iii)    all entities against whom provisional relief is being sought under§ 1519 of the Bankruptcy Code.


9.    Addresses                        Country where the debtor has the center of its                     Debtor's registered office:
                                       main interests:


                                       Cayman Islands                                                     Strathvale House, 3rd Fl., 90 N Church St
                                                                                                          Number        Street

                                                                                                          30847
                                                                                                          P.O. Box

                                                                                                          Grand Cayman                            KY       11204
                                                                                                          City            State/Province/Region    ZIP/Postal Code


                                                                                                           Cayman Islands
                                                                                                          Country




                                       Individual debtor's habitual residence:                            Address of foreign representative(s):


                                                                                                          Strathvale House, 3rd FL, 90 N Church St
                                       Number            Street

                                                                                                          30847
                                       P.O. Box                                                           P.O. Box

                                                                                                          Grand Cayman                            KY       11204
                                       City                  State/Province/Region   ZIP/Postal Code      City            State/Province/Region    ZIP/Postal Code


                                                                                                          Cayman Islands
                                       Country                                                            Country




10. Debtor's website (URL)




11.   Type of debtor                   Check one:

                                       liZi     Non-individual (check one):

                                                  !ti   Corporation. Attach a corporate ownership statement containing the information
                                                        described in Fed. R. Bankr. P. 7007.1.

                                                  D     Partnership

                                                  0     Other. Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                       D        Individual




 Official Form 401                              Chapter 15 Petition for Recognition of a Foreign Proceeding                                       page 2
          21-10339-jlg             Doc 1            Filed 02/24/21 Entered 02/24/21 11:47:46                                      Main Document
                                                                  Pg 3 of 49

Debtor            Huy Vietnam Group Limited (in Official Liquidation)                                 Case number (if k n o w n , ~ - - - - - - - - - - - - -
                  Name




12.   Why is venue proper in this           Check one:
      district?                             I.ti     Debtor's principal place of business or principal assets in the United States are in this district.
                                            0        Debtor does not have a place of business or assets in the United States, but the following
                                                     action or proceeding in a federal or state court is pending against the debtor in this district


                                            0        If neither box is checked, venue is consistent with the interests of justice and the convenience
                                                     of the parties, having regard to the relief sought by the foreign representative, because:




1a. Signature of foreign
                                            I request relief in accordance with chapter 15 of title 11, United States Code.
      representative(s)

                                           I am the foreign representative of a debtor in a foreign proceeding, the debtor is eligible for the
                                           relief sought in this petition, and I am authorized to file this petition.

                                           I have examined the information in this petition and have a reasonable belief that the
                                           information is true and correct.

                                           I   declare under penalty of perjury that the foregoing is true and correct,


                                                                                                              Mitchell Mansfield
                                                                                                              Printed name


                                           Executed on             02/23/2021
                                                                   MM      / DD/ YYYY



                                            X
                                                   Signature of foreign representative                        Printed name


                                           Executed on
                                                                   MM      /DD/ YYYY




14. Signature of attorney                  }( _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Date                                      02/23/2021
                                                   Signature of Attorney for foreign representative                       MM      / DD /YYYY


                                                   Warren Gluck
                                                   Printed name
                                                   Holland & Knight LLP
                                                   Firm name
                                                   31 W, 52nd SL
                                                   Number         Street
                                                N~e~w~Y=o~rk~_ _ _ _ _ _ _ _ _ _ _ _ N.~Y_ _ _1~□~0~1=9_ _ _ _ _ _ __
                                                   City                                                           State           ZIP Code


                                                   (212) 513-3200                                                 warren.gluck@hklaw.com
                                                   Contact phone                                                  Email address




                                                   4701421                                                        NY
                                                   Bar number                                                     State




 Official Form 401                                  Chapter 15 Petition for Recognition of a Foreign Proceeding                                    page 3
    21-10339-jlg     Doc 1    Filed 02/24/21 Entered 02/24/21 11:47:46             Main Document
                                            Pg 4 of 49



    Warren E. Gluck, Esq.
    Kathleen M. St. John, Esq. (pro hac vice forthcoming)
    Elliot A. Magruder, Esq.
    HOLLAND & KNIGHT LLP
    31 West 52nd Street
    New York, New York 10019
    Telephone: 212-513-3200
    Fax: 212-385-9010
    Warren.Gluck@hklaw.com
    Kathleen.StJohn@hklaw.com
    Elliot.Magruder@hklaw.com

    Counsel for the Joint Official Liquidators of
    Huy Vietnam Group Limited (in Official Liquidation)

    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK
       ---------------------------------------------------------
                                                                : Chapter 15
      In re:                                                    :
                                                                : Case No. 21-_______ (___)
    HUY VIETNAM GROUP LIMITED                                   :
    (IN OFFICIAL LIQUIDATION)                                   :
                                                                :
                                Debtor in a                     :
                                Foreign Proceeding.1            :
                                                                :
                                                                :
       ---------------------------------------------------------
                              VERIFIED PETITION FOR RECOGNITION OF
                 FOREIGN INSOLVENCY PROCEEDING AND RELATED RELIEF

          Cosimo Borrelli and Mitchell Mansfield, in their capacity as the joint official liquidators

(together, the "Liquidators") of Huy Vietnam Group Limited (in Official Liquidation) ("Huy"), a

Cayman Islands limited exempted company in official liquidation under the supervision of the

Grand Court of the Cayman Islands, Financial Services Division (the "Cayman Court" or the

"Grand Court"), Cause No. 310 of 2020 (RPJ) (the "Cayman Liquidation"), pursuant to the




1
  Huy Vietnam Group Limited (in Official Liquidation) is a Cayman Islands limited exempted company, with
registration number 273226.



                                                   1
 21-10339-jlg     Doc 1    Filed 02/24/21 Entered 02/24/21 11:47:46            Main Document
                                         Pg 5 of 49



Cayman Islands Companies Act (2021 Revision) (the "Companies Act") and the Companies

Winding Up Rules, 2018 (the "CWR"), and the Supervision Order issued by the Cayman Court

on December 14, 2020 (the "Supervision Order"), by their undersigned United States counsel,

Holland & Knight LLP, respectfully submits the Official Form Petition, this Verified Petition

(together, the "Petition"), and the accompanying Declarations of Mitchell Mansfield, dated

February 23, 2021 (the "Mansfield Decl.") and the exhibits thereto, Warren Gluck, dated February

23, 2021 (the "Gluck Decl."), and the exhibits thereto, and Liam Faulkner, dated February 24,

2021, and the exhibit thereto (the "Faulkner Decl.," collectively, the "Declarations"), for entry

of an Order pursuant to chapter 15 of title 11 of the United States Code, 11 U.S.C. § 101 et seq.

(the "Bankruptcy Code"):

       (i)     recognizing the Cayman Liquidation as a foreign main proceeding under 11 U.S.C.
               §§ 1502, 1517(a) and (b)(1), or, in the alternative, as a foreign nonmain proceeding
               pursuant to 11 U.S.C. § 1517(b)(2) of the Bankruptcy Code;

       (ii)    appointing the Liquidators as Huy’s foreign representatives under 11 U.S.C. §§
               101(24), 1509 and 1517(a);

       (iii)   confirming that the Liquidators have satisfied the requirements of 11 U.S.C. 1515;

       (iv)    granting automatic relief pursuant to section 1520 of the Bankruptcy Code;

       (v)     granting other and additional relief pursuant to sections 1507 and 1521(a) and (b)
               of the Bankruptcy Code as necessary, including authorizing the Liquidators to
               examine witnesses, take evidence, and seek the production of documents
               concerning the assets, affairs, rights and/or obligations of the Huy Group (the
               "Discovery Subjects") from financial institutions (collectively, the "New York
               Banks") located in the Southern District of New York (the "District") concerning
               (1) accounts or other property held in the United States or with a connection to the
               United States; and (2) U.S. Dollar-denominated wire transfers; and

       (vi)    granting such other and further relief as the Court may deem just and proper.




                                                2
 21-10339-jlg      Doc 1     Filed 02/24/21 Entered 02/24/21 11:47:46              Main Document
                                           Pg 6 of 49



I.      PRELIMINARY STATEMENT

        Huy is a Cayman Islands exempted company in official liquidation that, through

subsidiaries, owned and operated restaurant chains in Vietnam. Huy is incorporated under Cayman

Islands law, and throughout its existence has maintained a registered office in the Cayman Islands.

        On October 19, 2020, the shareholders of Huy placed it into voluntary liquidation and

appointed the Liquidators as the joint voluntary liquidators.         On December 11, 2020, Huy

commenced the Cayman Liquidation by filing a petition for supervision of the voluntary

liquidation by the Cayman Court (the "Supervision Petition").

        Huy is in official liquidation in the Cayman Islands pursuant to a Supervision Order issued

on December 14, 2020 by the Cayman Court. The Supervision Order appointed the Liquidators,

who direct the Cayman Liquidation primarily from their office in the Cayman Islands. To date,

the Liquidators' efforts to facilitate the Cayman Liquidation include liaising with potential

creditors, notifying Cayman Islands' authorities of their appointment, holding the first meeting of

Huy's contributories, and communicating with shareholders, legal advisors, and other interested

parties. The Supervision Order also specifically authorized the filing of this Petition, and, among

other powers, to seek "discovery within the territorial jurisdiction in relation to the assets, affairs,

rights, obligations or liabilities" of Huy and its subsidiaries (collectively, the "Huy Group").

        The Liquidators seek discovery from New York Banks located in this District because their

investigation to date has revealed that, since 2014, the founder of the Huy Group, Nhat Huy

("Nhat"), may have misappropriated approximately $59 million of an outside investment into Huy.

The Liquidators' investigation indicates that Nhat (and those acting on his behalf) may have

accomplished the misappropriation of Huy's assets through the unauthorized conversion of

intercompany debt that left more than $10 million unaccounted for, and the execution of suspicious

real estate and intellectual property transactions at inflated values and involving shell companies.


                                                   3
 21-10339-jlg      Doc 1    Filed 02/24/21 Entered 02/24/21 11:47:46              Main Document
                                          Pg 7 of 49



       Nhat and the Huy Group frequently transacted in U.S. Dollars, including with respect to

the disbursal of the intercompany loans at issue, and to make payments directly between the Huy

Group and Nhat's wife. Moreover, Nhat owned at a minimum one investment account that held

millions of U.S. Dollars and invested in U.S. equities. The discovery from the New York Banks,

which store and routinely produced the requested wire transfer information, could be integral to

the Liquidators' efforts to determine Huy's asset portfolio for the benefit of all stakeholders.

       As set forth below and in the Declarations, the Cayman Liquidation is a "foreign main

proceeding" under Chapter 15 of the Bankruptcy Code because it is pending in the Cayman Islands

where Huy maintains its center of main interests. In the alternative, the Cayman Liquidation is a

"foreign nonmain proceeding" because Huy carries out nontransitory economic activity in the

Cayman Islands. The Cayman Liquidation is consistent with, and clearly not manifestly contrary

to, the public policy of the United States. Recognition of the Cayman Liquidation under chapter

15 of the Bankruptcy Code will serve the exact purpose of its enactment by ensuring that the

Cayman Liquidation continues in a fair, efficient, uninterrupted, and centralized manner with the

goal of maximizing the value of Huy's assets for the benefit of all stakeholders.

       Accordingly, the Liquidators respectfully request that Court grant recognition of the

Cayman Liquidation as a foreign main proceeding, or in the alternative as a foreign nonmain

proceeding, and granted the related discovery relief.

II.    JURISDICTION, ELIGIBILITY, AND VENUE

       1.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334,

as well as the Amended Standing Order of Reference dated January 31, 2012, Reference M-431,

In re Standing Order of Reference Re: Title 11, 12 Misc. 00032 (S.D.N.Y. Feb. 2, 2012) (Preska,

C.J.). This is a core proceeding under 28 U.S.C. § 157(b)(2)(P).




                                                  4
 21-10339-jlg        Doc 1   Filed 02/24/21 Entered 02/24/21 11:47:46              Main Document
                                           Pg 8 of 49



       2.      Venue is proper in this District pursuant to 28 U.S.C. §§ 109(a) and 1410(1)

because Huy’s principal (and indeed only) assets in the United States are in New York. Huy has

an interest in funds in the amount of $25,000, deposited with Holland & Knight LLP ("H&K")

and held by H&K in a non-interest bearing client trust account (the "H&K Account") located in

New York, New York (the "H&K Retainer"). Mansfield Decl. ¶ 91. See, e.g., In re Olinda Star

Ltd., 614 B.R. 28, 39 (Bankr. S.D.N.Y. 2020) ("Courts in this Circuit have held that section 109(a)

can be satisfied by bank accounts in the United States, including by an undrawn retainer.")

(citations omitted); In re Ocean Rig UDW Inc., 570 B.R. 687, 700 (Bankr. S.D.N.Y. 2017) (finding

venue when New York counsel held a debtor’s retainer in a New York account); In re U.S. Steel

Can. Inc., 571 B.R. 600, 610 (Bankr. S.D.N.Y. 2017) ("Some courts, including this one, have held

that an undrawn retainer in a United States bank account qualifies as property in satisfaction of

section 109(a).").

       3.      As set forth below, the persons and entities from which the Liquidators seek

discovery relief are subject to the jurisdiction of the courts of the United States.

       4.      The statutory predicates for the relief requested are sections 105(a), 1504, 1506,

1515, 1517, 1520, and 1521 of the Bankruptcy Code. The Liquidators have properly commenced

this case pursuant to sections 1504 and 1509(a) of the Bankruptcy Code by filing the Petition for

recognition of the Cayman Liquidation under section 1515 of the Bankruptcy Code.

III.   FACTUAL BACKGROUND

       A.      Formation, Registered Office, and Operations of the Huy Group




                                                  5
    21-10339-jlg     Doc 1      Filed 02/24/21 Entered 02/24/21 11:47:46                   Main Document
                                              Pg 9 of 49



         5.      Huy was incorporated on November 16, 2012 as a Cayman Islands limited

exempted company. 2 Mansfield Decl. ¶ 8. The Articles of Association of Huy are governed by

the law of the Cayman Islands. Id.

         6.      Prior to the Resolution, Huy maintained a registered office at FFP (Corporate

Services) Limited ("FFP"), 2nd Floor, Harbour Centre, 42 North Church Street, George Town,

Grand Cayman, Cayman Islands.3 Id. ¶ 9. Upon commencement of the voluntary liquidation, the

Liquidators changed the registered office of Huy to Borrelli Walsh (Cayman) Limited, Strathvale

House, 3rd Floor, 90 North Church Street, George Town, Grand Cayman, Cayman Islands. 4 Id.

This is currently the registered office of Huy. Id.

         7.      Huy is the ultimate parent company of the Huy Group. The current chain of

ownership of the Huy group is as follows (Mansfield Decl. ¶ 10):

              a. Huy Vietnam Holdings Limited ("Huy BVI"), a British Virgin Islands company

                 that is wholly owned by Huy;

              b. Huy Vietnam (Hong Kong) Limited ("Huy Hong Kong"), a Hong Kong company

                 that is wholly owned by Huy BVI;

              c. Huy Viet Nam Food Processing Company Limited ("Huy Vietnam"), a Vietnam

                 company that is wholly owned by Huy Hong Kong

              d. Cong ty TNHH Nha hang Mon Hue ("Mon Hue," together with Huy Vietnam, the

                 "Onshore Subsidiaries"), a Vietnam company, the ownership of which is divided


2
  As a Cayman Islands exempted company, Huy must declare to Cayman Islands' authorities that its operations will
be conducted mainly outside of the Cayman Islands or pursuant to a license to carry on business in the Cayman
Islands. See Faulkner Decl. ¶ 49. That being said, subject to compliance with applicable licensing or regulatory
requirements, a Cayman Islands exempted company may maintain and office in the Cayman Islands and hire staff
and/or agents in the Cayman Islands to carry on of its business. Id. ¶ 50.
3
  FFP is a creditor of Huy in the Cayman Liquidation. See Mansfield Decl. ¶ 74.
4
  The Petition uses the term Liquidators even when referring to acts taken prior to the Supervision Order in their
capacity as joint voluntary liquidators.



                                                        6
 21-10339-jlg     Doc 1    Filed 02/24/21 Entered 02/24/21 11:47:46          Main Document
                                        Pg 10 of 49



               into: (1) 61.1% by Huy; (2) 35.6% by Huy Hong Kong; and (3) 3.3% by Huy

               Vietnam.

       8.      The Huy Group owned and operated restaurant chains in Vietnam. The Onshore

Subsidiaries operated the restaurant chains with Huy Vietnam operating central kitchens that

primarily prepared and supplied food to these restaurant chains as well as other third-party

customers. Mansfield Decl. ¶ 11.

       9.      Nhat founded the Huy Group and maintained day-to-day control (sometimes

through agents) of the operating entities in the Huy Group. Id. ¶ 12.

       B.      The Capital Investments in Huy and Equity Ownership Restructuring

       10.     Between 2014-2017, Huy received an investment of roughly $75 million in

exchange for preferred shares in Huy (the "Outside Investment") from outside investors

(collectively, the "Investor Shareholders"). Mansfield Decl. ¶ 13. The Investor Shareholders

collectively owned roughly 43% of the preferred shares of Huy. Nhat and three entities under his

control also held a roughly 31% of the preferred shares of Huy (collectively, the "Nhat

Shareholders"). Id. ¶ 14. Seventeen outsider shareholders collectively held roughly 26% of the

preferred shares of Huy. Id.

       11.     On March 30, 2017, Huy amended its shareholder agreement (the "Amended

Shareholders Agreement"). Mansfield Decl. ¶ 15. As a result, the Huy Group maintained a

linear shareholding structure ordered as follows: Huy > Huy BVI > Huy Hong Kong > Huy

Vietnam > Mon Hue. Id.

       12.     The Amended Shareholders Agreement created a board of six directors comprised

of 3 Investor Shareholders and 3 Nhat Shareholders. Mansfield Decl. ¶ 16. The Amended

Shareholders Agreement proscribed: (1) without prior written consent of multiple Investor




                                                7
 21-10339-jlg      Doc 1    Filed 02/24/21 Entered 02/24/21 11:47:46             Main Document
                                         Pg 11 of 49



Shareholders (and others), the right to "alter or vary the rights or interests of the shareholders of

[Huy]"; and (2) without consent of three-fourths of the Huy board of directors, the "acquisition,

merger or reorganization" of any Huy Group company "in excess of an aggregate amount which

is the greater of (i) 25% of the amount budgeted amount and (ii) US $12,500,000 (or its

equivalent)." Id. ¶ 17.

       13.      Following the Outside Investment, through three intercompany Loan Agreements,

Huy and Huy Hong Kong lent roughly $32 million to the Onshore Subsidiaries (the

"Intercompany Loans"). Id. ¶ 18. The Intercompany Loans comprised (id.):

             a. March 1, 2017: Huy Hong Kong as lender and Huy Vietnam as borrower in respect

                of a convertible unsecured loan with a maximum facility limit totaling $5 million.

             b. March 1, 2017: Huy as lender and Mon Hue as borrower in respect of a convertible

                unsecured loan with a maximum facility limit totaling $20 million.

             c. August 10, 2017: Huy Hong Kong as lender and Mon Hue as borrower in respect

                of a convertible unsecured loan with a maximum facility limit totaling $10 million.

       C.       Potential Improprieties Concerning the Finances and Operations of Huy

       14.      An investigation indicates that over the course of approximately five years, Nhat

and the other managers of Mon Hue and Huy Vietnam (collectively, the "Nhat Parties") may have

misappropriated nearly $59 million by transferring money to phantom shell companies for various

types of non-existent "services." Mansfield Decl. ¶ 19.

       15.      In addition, the unsanctioned conversion of debt to equity in Mon Hue attempted

to disguise the questionable loans and suspicious transactions by extinguishing the repayment

obligation set forth in the Intercompany Loans. Id. In other words, the conversion of debt to

equity effectively removed the requirement for the misappropriated funds to be repaid later. Id.




                                                 8
 21-10339-jlg       Doc 1   Filed 02/24/21 Entered 02/24/21 11:47:46            Main Document
                                         Pg 12 of 49



       16.     Notably, although certain of the transactions of the Nhat Parties were denominated

in Vietnamese Dong, many of the dubious transactions were denominated in U.S. Dollars. Id. ¶

20. All told, the Huy Group and Nhat Parties used at a minimum of six accounts to route significant

sums in U.S. Dollars, including as conduits for payments directly from Huy Hong Kong and Huy

to Nhat's wife and to an account held by or affiliated with the Nhat Parties. Id.

       17.     Moreover, the Liquidators have obtained evidence indicating that, as of 2018 at the

latest, Nhat and his wife held bank and brokerage accounts that stored investments in which U.S.

Dollars was the "reporting currency" and that included investments in "Sponsored American

Deposit Shares." Mansfield Decl. ¶ 21.

               1.      Unauthorized Conversion of Intercompany Loan Proceeds

       18.     In April 2019, the Investor Shareholders discovered that Nhat, in the previous

month (March 2019), without the knowledge or consent of the Investor Shareholders, and arguably

in breach of the Amended Shareholders Agreement, caused approximately $28 million outstanding

on the Intercompany Loans to convert to an equity interest in Mon Hue. Mansfield Decl. ¶ 22.

The purported conversion extinguished the repayment obligations set forth in the provisions of the

Intercompany Loans. Id. Importantly, the purposed conversion of the loan proceeds to Mon Hue

shares deprived Huy of its ultimate sole ownership of Mon Hue, and instead divided ownership of

Mon Hue among Huy, Huy Hong Kong, and Huy Vietnam. Id. ¶ 24.

       19.     The Liquidators' investigation indicates that Nhat, prior to the purported conversion

of at least one of the Intercompany Loans, transferred roughly $10.2 million of the loan proceeds

under the Intercompany Loans from Huy Hong Kong (as lender) to Mon Hue (as borrower).

Mansfield Decl. ¶ 23. As of November 2018, this Mon Hue account held less than $500, and the

Liquidators have not received any additional information concerning the transfer, including




                                                 9
 21-10339-jlg       Doc 1   Filed 02/24/21 Entered 02/24/21 11:47:46            Main Document
                                         Pg 13 of 49



whether Mon Hue repaid the loan proceeds to Huy Hong Kong.

               2.      Acquisition of Land Use Rights in Vietnam by the Onshore Subsidiaries

       20.     It appears that on multiple occasions, the Onshore Subsidiaries executed suspicious

transactions concerning land use rights in Vietnam. Mansfield Decl. ¶ 25.

       21.     First, in 2017, without Huy's approval or authorization, Huy Vietnam acquired from

Hai Son Company Limited land use rights in an industrial zone (the "Long An Property") in Long

An Province in Vietnam (the "Long An Transaction"). Id. ¶ 26. Huy Vietnam paid roughly $14

million for the rights transferred in the Long An Transaction, which ranged from approximately 7

to 10 times the fair market value. Id. Notwithstanding Huy Vietnam serving as the putative

purchaser, Mon Hue registered with the Vietnamese government as the land use owner. Id. ¶ 27.

The Liquidators are unaware of any commercial consideration favoring registration Mon Hue as

the purchaser. Id. Without approbation of its shareholders (including Huy as the majority

shareholder), and in violation of its alienation rights with respect to the property, Mon Hue

transferred the use rights in the Long An Property. Id.

       22.     Second, also in 2017, and again without the requisite approval from Huy, Mon Hue

acquired land usage rights in an industrial zone (the "Hanoi Property") in Hanoi, Vietnam (the

"Hanoi Transaction"). Mansfield Decl. ¶ 28. Mon Hue paid roughly $6 million for the rights

transferred in the Hanoi Transaction, which constituted a range 6 to 12 times the fair market value.

Id. ¶¶ 28-29. Moreover, Mon Hue failed to notarize or register the transaction with the land

registration agency or other governmental authorities. Id. ¶ 29.

               3.      Mon Hue's Suspicious Contracts Executed without Huy's Consent

                       a.     The Service Contracts

       23.     Between August and November 2018, Mon Hue entered into service contracts (the




                                                10
 21-10339-jlg       Doc 1   Filed 02/24/21 Entered 02/24/21 11:47:46          Main Document
                                         Pg 14 of 49



"Service Contracts") with 4 vendors that purported to provide construction services for kitchen

equipment (the "Vendors"). Mansfield Decl. ¶ 30. The Amended Shareholders Agreement

requires consent to such agreements, but Huy did not consent to the Service Contracts. Id.

       24.     Pursuant to the Service Contracts, Mon Hue allegedly "advanced" roughly $26

million to the Vendors. Id. ¶ 31. Notably, the incorporation of 3 of the 4 vendors occurred

subsequent to the date of the Service Contracts. Visits to the registered office addresses of the

Vendors indicated no operational presence. Id.

                       b.     The Brand Acquisitions

       25.     Between August 2014 and May 2015, Mon Hue paid approximately $13 million to

acquire trademark rights in the brands "Pho Ong Hung" (the "Pho Hung Brand"), "Great Banh

mi" (the "Banh Mi Brand"), from two Vietnamese companies (the "Brand Acquisitions").

Mansfield Decl. ¶ 32. The Liquidators have limited information as to the payment mechanics of

the purchase price. The Amended Shareholders Agreement requires consent to such agreements,

but Huy did not consent to the Brand Acquisitions.

       26.     Mon Hue did not register the Pho Hung Brand with the Vietnamese intellectual

property authorities, thus depriving the Pho Hung Brand of protections associated with the

intellectual property, such as infringement, unapproved copying, and misappropriation. Id. ¶ 33.

       27.     Second, Mon Hue has been sued by Pho Hung Service Trading Company Limited

("Pho Hung"), which alleges that derivations of the trademark of the Pho Hung Brand violated

the intellectual property rights of Pho Hung. Id. ¶ 34.

       28.     Third, the seller of the Banh Mi Brand did not officially exist as of its Brand

Acquisition. Id. ¶ 35. The seller registered roughly a month after its Brand Acquisition. Id.

               4.      Internal Efforts to Preserve Assets and Impose Proper Governance




                                                 11
 21-10339-jlg     Doc 1     Filed 02/24/21 Entered 02/24/21 11:47:46                Main Document
                                         Pg 15 of 49



       29.     Starting in 2019, Huy undertook a number of steps to protect, preserve, and recover

the assets of the Huy Group. Mansfield Decl. ¶ 36.

       30.     These remedial efforts include, but are not limited to (id. ¶ 37):

               a. investigating the Service Contracts and learning of the post hoc incorporation

                  of 3 of the 4 Vendors;

               b. forming a Corporate Governance Oversight Sub-Committee empowered to

                  further asset preservation goals;

               c. obtaining financial information from the former CFO of Huy concerning the

                  Onshore Subsidiaries, including their trial balances, monthly management

                  accounts, and the bank statements of Huy Vietnam and Mon Hue;

               d. instructing counsel for both the Onshore Subsidiaries and the Investor

                  Shareholders to change the authorized signatories and demand account

                  information from the Vietnamese banks holding such accounts (collectively,

                  the "Vietnamese Banks"). The Vietnamese Banks refused to transition the

                  signatories, as Vietnamese counsel purportedly did not possess the company

                  seal of Huy Vietnam;

               e. appointing a new legal representative of Huy Vietnam;

               f. acquiring the books and records of Huy Vietnam, which it refused to produce;

                  and

               g. commencing various legal proceedings against Nhat, the Nhat Shareholders,

                  and their associates.

       31.      The Liquidators continue many of these efforts in conjunction with the Cayman

Liquidation. Id. ¶ 38.




                                                12
 21-10339-jlg     Doc 1     Filed 02/24/21 Entered 02/24/21 11:47:46             Main Document
                                         Pg 16 of 49



       D.     Pending International Litigation Involving the Huy Group

       32.    Throughout the roughly five years of dubious transactions and unilateral actions at

the expense of Huy -- arguably each of which constituted ultra vires actions in violation of the

Amended Shareholder Agreement -- Nhat has been uncooperative, and in particular, has refused

to provide relevant financial information or documents to the Investor Shareholders and/or Huy's

Board of Directors. Mansfield Decl. ¶ 39.

       33. Nhat's obstruction and recalcitrance includes, but is not limited to (id. ¶ 40):

              a. Failing to provide documents to the Huy Board of Directors in relation to the

                  Huy Group's operations;

              b. Declining to investigate the deposits by Mon Hue to 2 Vendors of nearly $10

                  million prior to the Vendors' incorporation;

              c. Refusing to confirm that deposits returned from the other two Vendors were

                  paid to Mon Hue, the contractual lender;

              d. Alleging that the deposits of approximately $13.5 million paid to the 2

                  remaining Vendors were recovered, but failing to confirm that the funds were

                  received by Mon Hue;

              e. Evading all efforts of the Huy Board of Directors to impose control over the

                  Huy Group's bank accounts, which in turn impeded the flow of funds from the

                  Onshore Subsidiaries to others in the Huy Group; and

              f. Potentially defrauding the Investor Shareholders by misrepresenting the

                  legitimacy of a bank account maintained by Huy Vietnam in Vietnam. Nhat

                  alleged that the account held majority of Huy Group’s assets with Nhat as the

                  sole signatory. The Investor Shareholders discovered in September 2019 that




                                                 13
    21-10339-jlg     Doc 1       Filed 02/24/21 Entered 02/24/21 11:47:46                    Main Document
                                              Pg 17 of 49



                      the account was fake.

         34.     Consequently, the Huy Group filed the following legal actions (collectively, the

"Huy Proceedings") (Mansfield Decl. ¶ 41):

                 a. September 18, 2019: commencing an arbitration proceeding in Hong Kong

                      against Nhat, the Nhat Shareholders, and related parties, alleging breaches of

                      the Amended Shareholders Agreement.

                 b. October 11 and 15, 2019: obtaining two presently enforceable Mareva

                      injunctions against Nhat in Hong Kong and Singapore (together, the "Mareva

                      Injunctions"), respectively, which prohibits Nhat from removing or

                      transferring any of Nhat's assets from these countries, up to the value of $84.3

                      million.

                 c. October 17, 2019: applying for an injunction against Mon Hue, Nhat, and two

                      of Mon Hue's managers, forbidding, inter alia, the Mon Hue managers from

                      leaving Vietnam. The injunction application also demands the disclosure of

                      banking information vis a vis the ten bank accounts maintained by Mon Hue in

                      Vietnam.

                 d. November 4, 2019: disseminating a denouement letter to the Ministry of Public

                      Security in Vietnam requesting the opening of a criminal investigation into Nhat

                      and his associates. The authorities accepted the request and are presently

                      investigating. 5

         E.      Investments and Transactions in United States Dollars

         35.     As set forth above, the Nhat and his wife held liquid assets through brokerage


5
 Although the petitioner(s) in the Huy Legal Proceedings may differ, each petitioner is within the Huy Group or acts
on its behalf.



                                                        14
 21-10339-jlg     Doc 1    Filed 02/24/21 Entered 02/24/21 11:47:46            Main Document
                                        Pg 18 of 49



accounts that invested almost entirely using U.S. Dollars. Mansfield Decl. ¶ 42. In addition, they,

along with the Huy Group, regularly transacted in U.S. Dollars. Id.

       36.     First, Nhat maintained at least one brokerage account at Credit Suisse in Singapore

(the "CS Brokerage Account"). Id. ¶ 43. U.S. Dollars is the "reporting currency" of the CS

Brokerage Account. Id. Specifically, according to an investment report prepared by Credit Suisse

detailing the activity of the Account (the "CS Investment Report"), as of early 2018, Nhat's held

assets with an estimated total market value of roughly $2 million in U.S. Dollars. Id.

       37.     Notably, as of this time, the assets in the CS Brokerage Account are divided

between U.S. Dollars and Hong Kong Dollars, with the U.S. Dollar-denominated assets

constituting more than 90 percent of the portfolio. Id. ¶ 44. Moreover, according to the CS

Investment Report, the CS Brokerage Account included investments in U.S. Dollars in equities of

"Sponsored American Deposit Shares." Id. The CS Brokerage Account also invested in at least

one United States-related mutual fund. Id.

       38.     The Liquidators' investigation indicates that Nhat actively used the CS Brokerage

Account so much that, in August 2018, Credit Suisse notified Nhat of a margin shortfall in the CS

Brokerage Account of roughly $100,000 due to certain cash transfers from the CS Brokerage

Account, and a diminution in value of his investments attributable in part to a downward

fluctuation in the investment market. Id. ¶ 45.

       39.     As explained by Credit Suisse, the CS Brokerage Account was more susceptible to

market fluctuations by virtue of his decision to "leverage … your portfolio previously to transfer

some cash[,] as well as to invest[.]" Id. Indeed, the CS Investment Report depicts the reduction

in value of the CS Brokerage Account from roughly $6 million in September 2017 to $1.8 million

in October 2017 resulting from a "fixed advance" to Nhat in excess of $4 million. Id. ¶ 46. It is




                                                  15
 21-10339-jlg     Doc 1    Filed 02/24/21 Entered 02/24/21 11:47:46             Main Document
                                        Pg 19 of 49



likely that "fixed advance" from Credit Suisse to Nhat occurred in U.S. Dollars, as this was the

currency denominating the near-entirety of the sums in the CS Brokerage Account. Id.

       40.     Soon after the "fixed advance," Credit Suisse offered Nhat a trio of solutions to

avoid a future shortfall. Mansfield Decl. ¶ 47. For instance, Credit Suisse suggested Nhat rectify

the shortfall by transferring "at least" $150,000 from "your account outside Credit Suisse or your

wife's account to top up" the CS Brokerage Account. Id.

       41.     On August 27, 2019, Nhat sent $800,000 from the CS Brokerage Account to an

unknown account. Id. Huy's former CFO responded on an email chain with the Credit Suisse

payment notification that "[t]his is a payment from Ky's [Nhat's] personal account FYI." Id.

       42.     In addition, the Nhat Parties and the Onshore Subsidiaries made myriad

transactions denominated in U.S. Dollars. Mansfield Decl. ¶ 50. A non-exclusive lists follows:

(1) Nhat transferred nearly $800,000 from the CS Brokerage Account to an unknown account; (2)

Huy sent roughly $1,822,500 to a Credit Suisse account, later credited in the same amount to the

CS Brokerage Account; (3) Huy Hong Kong sent Nhat's wife nearly $130,000; (4) the

Intercompany Loans were made in U.S. Dollars; and (5) Huy Vietnam and Mon Hue held money

in U.S. Dollars in two accounts at Vietnamese Banks. Id.

       43.     The Liquidators' investigation further indicates that Nhat and his ex-wife previously

co-owned property in California (the "U.S. Property"). Mansfield Decl. ¶¶ 51-52. Loans secured

by the U.S. Property were issued in U.S. Dollars. Id. ¶ 52.

       F.      The Voluntary Liquidation, Supervision Petition, and Supervision Order

       44.     The courts of the Cayman Islands primarily apply local statutes, subordinate

legislation, statutes passed by the parliament of the United Kingdom that have been expressly

extended to the Cayman Islands, and principles of common law. See Faulkner Decl. ¶¶ 12-16.




                                                16
    21-10339-jlg    Doc 1      Filed 02/24/21 Entered 02/24/21 11:47:46                  Main Document
                                            Pg 20 of 49



         45.     The statutes principally governing the liquidation of Cayman Islands companies are

set out in Part V of the Companies Act, as supplemented by the CWR and the Foreign Bankruptcy

Proceedings (International Cooperation) Rules.6 Faulkner Decl. ¶¶ 17-18.

         46.     The Grand Court has jurisdiction over the winding up of Cayman Islands

companies, and often supervises and adjudicates liquidation proceedings. Faulkner Decl. ¶ 28. A

Cayman Islands company can be wound up either voluntarily (following the passing of a special

resolution, as was the case here initially), compulsorily by the Grand Court, or under the

supervision of the Grand Court. Id. ¶ 19. The Grand Court has broad discretion to make

appropriate orders so as to ensure that every party with an interest in the Cayman Liquidation may

be heard.7 See Faulkner Decl. ¶¶ 27-28.

         47.     A general principle underlying the Cayman Islands’ insolvency regime is that the

claims of investors and unsecured creditors within the same class are treated on a pari passu basis

and subject thereto shall be distributed amongst the members according to their rights and interests

in the company. Id. ¶ 31. This distribution occurs only after taking into account and giving effect

to the rights of creditors. Id.

         48.     On March 5, 2020, a former Huy director sent a statutory demand to Huy for

roughly $12,000. Mansfield Decl. ¶ 53. Huy did not satisfy the demand. Id.

         49.     Consequently, on October 19, 2020, the members of Huy convened the EGM and

unanimously passed the resolution placing Huy into voluntary liquidation (the "Resolution"). Id.

¶ 54. All members of Huy received notice of the EGM. Id.

         50.     Among other things, the Resolution appointed the Liquidators as the JVLs, and


6
  The Companies Act was formerly known as the Companies Law, including at the time of the Supervision Order.
See id. ¶ 4 n.2.
7
  The restriction on Huy engaging in business in the Cayman Islands by virtue of its status an exempted limited
company does not have any practical effect on the Cayman Liquidation. Id. ¶ 52.



                                                      17
    21-10339-jlg      Doc 1       Filed 02/24/21 Entered 02/24/21 11:47:46                       Main Document
                                               Pg 21 of 49



approved the submission of an application to the Cayman Court for an order converting the

voluntary liquidation into an official liquidation proceeding. Mansfield Decl. ¶ 55.

         51.      The Companies Act obliges a joint voluntary liquidator to, among other things, file

declarations of solvency with the Cayman Islands Registry of Companies. Faulkner Decl. ¶ 28.

Where the required declarations of solvency have not been filed within 28 days of the

commencement of the voluntary liquidation -- as is the case here -- a voluntary liquidator must

apply via petition for an order for the liquidation to continue under the supervision of the Grand

Court. Id. ¶¶ 19-20.

         52.      If the Grand Court issues an order granting the relief sought in a supervision

petition, the liquidation proceeds as though it was the Grand Court that ordered the winding up of

the company and the official liquidation. Id. ¶ 23. When supervising a winding up, the Grand

Court must approve the exercise of many powers of the liquidators, while also ensuring that

applicable law of the Cayman Islands is followed in order to afford parity to each interested party.

See id. ¶¶ 27-33, 38-40.

         53.      On December 11, 2020, the Liquidators filed the Supervision Petition which

requested conversion into an official liquidation. Mansfield Decl. ¶ 56. The Supervision Petition

sought express approval to file this Petition in order to further the Cayman Liquidation and more

specifically, to continue the investigation via the requested discovery. Id.

         54.      On December 14, 2020, the Cayman Court issued the Supervision Order, placing

Huy into official liquidation and appointing the Liquidators as official liquidators. Id. ¶ 57.8

         55.      The court-appointed Liquidators are supervised by, and serve as officers and


8
  At least one liquidator must reside in the Cayman Islands, which Mr. Mansfield does. Faulkner Decl. ¶ 53. The
Companies Act specifically permits appointment of a foreign insolvency practitioner such as Mr. Borrelli as an official
liquidator, as he is jointly appointed with Mr. Mansfield, who is based in the Cayman Islands, and Mr. Borrelli satisfies
other professional requirements. Id. ¶ 35.



                                                          18
 21-10339-jlg      Doc 1    Filed 02/24/21 Entered 02/24/21 11:47:46              Main Document
                                         Pg 22 of 49



fiduciaries of, the Grand Court. Faulkner Decl. ¶ 34. Their authority in effect supplants that of

Huy's directors, which are displaced as a result of the entry of the Supervision Order and the

Liquidators' appointment. See Faulkner Decl. ¶ 48.

       56.      The Liquidators’ powers primarily arise from Schedule 3 of the Companies Act

and the Supervision Order. Broadly speaking, the Liquidators are empowered, as agents of the

estate of the company, to administer the company’s estate for the benefit of creditors and other

stakeholders. See id. ¶¶ 37-40. Certain powers of the Liquidators require approval of the Grand

Court, including, among others, to compensate or make arrangements with creditors, and to

dispose of any of Huy's assets. Id. ¶ 38.

       57.     The Supervision Order by its terms, and without prior approval of the Grand Court,

confers upon the Liquidators the specific powers to (1) bring or defend or continue any action or

other legal proceeding in the name and on behalf of Huy; (2) adjudicate the claims, liabilities, and

debts of Huy; and (3) deploy the remaining assets of Huy to pay disbursements and their own

remuneration. Faulkner Decl. ¶ 42. The Supervision Order explicitly empowers the Liquidators

to file this Petition and to request discovery relief in the United States "in relation to the assets,

affairs, rights, obligations, or liabilities of [the Huy Group], and to take such steps arising in

connection therewith that the [Liquidators] may consider appropriate." Id. ¶ 43.

       58.     In addition, the Companies Act mandates that the Liquidators undertake a variety

of administrative functions to discharge their duties as authorized representatives of Huy, including

determining whether Huy is solvent, insolvent, or of "doubtful solvency." Id. ¶ 44. The solvency

determination is particularly significant because it determines who is treated as stakeholders in the

Cayman Liquidation, and thus entitled to receive the Liquidators' reports and invitations to

meetings held under the auspices of the Cayman Liquidation. Id. ¶ 45.




                                                 19
 21-10339-jlg     Doc 1    Filed 02/24/21 Entered 02/24/21 11:47:46            Main Document
                                        Pg 23 of 49



IV.    THE PROGRESS OF THE CAYMAN LIQUIDATION

       59.     Mr. Mansfield resides in the Cayman Islands, where Borrelli Walsh maintains an

office used by Mr. Mansfield and his staff to operate many aspects of the Cayman Liquidation.

Mansfield Decl. ¶ 59. For example, the "Contact for Enquiries" for Huy's creditors and other

stakeholders is a Borrelli Walsh employee based in the Cayman Islands. Id. ¶ 65. Mr. Borrelli is

a resident of Hong Kong and directs aspects of the Cayman Liquidation from there. Id. ¶ 59.

       60.     The Liquidators have taken various steps required under the Companies Act to

facilitate an orderly liquidation of Huy and to ensure that all stakeholders are treated fairly and

with due consideration. Id. ¶ 60. The Liquidators changed Huy's registered office address to c/o

Borrelli Walsh (Cayman) Limited, Strathvale House, 3rd Floor, 90 North Church Street, George

Town, Grand Cayman, Cayman Islands. Id. ¶ 62.

       61.     Prior to the Supervision Order, the Liquidators primarily focused on obtaining the

books and records of the Huy Group to ascertain the flow of funds of the Outside Investment, and

liaising with counsel to obtain the banking records of Nhat and the Onshore Subsidiaries. Faulkner

Decl. ¶ 61. These efforts continue at present. Id.

       62.     The Liquidators have notified the Cayman Islands Registrar of Companies (the

"Cayman Registrar") of both their appointment as joint voluntary liquidators and also as the

Liquidators. Id. ¶ 63. Shortly after the issuance of the Resolution and the Supervision Order, the

Liquidators filed notices with the Cayman Registrar. Id.

       63.     The Liquidators announced their appointment as official liquidators of Huy in the

Cayman Islands Gazette (the "Gazette") on January 4, 2021, the Cayman Compass on January 24,

2021, and the Standard in Hong Kong on January 24, 2021. Id. ¶ 65. The "Contact for Enquiries"

on the Gazette is a Borrelli Walsh employee based in the Cayman Islands. Id.




                                                20
 21-10339-jlg      Doc 1    Filed 02/24/21 Entered 02/24/21 11:47:46              Main Document
                                         Pg 24 of 49



       64.     The Liquidators notified the directors of Huy of their appointment, and requested

that the directors deliver the books and records of Huy, as well as execute a declaration of solvency.

Mansfield Decl. ¶¶ 67-68. The Liquidators have not received a declaration of solvency. As noted

above, this leads the Liquidators to believe that Huy is functionally insolvent, or at least of

precarious or doubtful solvency. Id. ¶ 68.

       65.     The Liquidators retained Cayman Islands counsel to file the Supervision Petition

and represent them as the Cayman Liquidation progresses and the Liquidators continue to work

with legal advisors previously engaged to pursue Huy's claims in the Huy Legal Proceedings, each

of which remain unresolved. Id. ¶¶ 71-72.

       66.     The Liquidators appointed themselves or their representatives as the sole or

controlling directors of Huy BVI and Huy Hong Kong, which operations are conducted from the

Cayman Islands. Id. ¶ 70.

       67.     The Liquidators requested documents from the Investor Shareholders in respect of

the Huy Proceedings, and obtained statutory and corporate records from Huy, Huy BVI, and Huy

Hong Kong from their registered agents and a company secretary, respectively. Mansfield Decl.

¶ 70. The Liquidators are in regular contact with the Investor Shareholders, including with respect

to creditor claims and the overarching strategy of the Cayman Liquidation. Id. ¶ 71.

       68.     The Liquidators engaged Cayman Islands counsel to assist in filing the Supervision

Petition and presently employ counsel in the Cayman Islands and the United States to facilitate the

effective wind down of Huy, including by filing this Petition. Id. ¶ 73.

       69.     Finally, the Liquidators routinely engage with Huy's creditors. As one example,

mere days after issuance of the Resolution, the Liquidators corresponded with a creditor of Huy in

part to acquaint the creditor with the liquidation process. Id. ¶ 74. To that end, the Liquidators




                                                 21
 21-10339-jlg     Doc 1     Filed 02/24/21 Entered 02/24/21 11:47:46             Main Document
                                         Pg 25 of 49



provided a proof of claim and requested supporting documentation. Id. ¶ 75. The Liquidators

provided similar information to FFP, Huy's former registered office provider and creditor. Id.

       70.     On January 11, 2021, the Liquidators held the first meeting of the contributories of

Huy and provided them with a status update concerning the Cayman Liquidation. Id. ¶ 66.

III.   BASIS FOR RELIEF

       A.      Huy is Eligible for Relief under Section 109(a) of the Bankruptcy Code

       71.     Foreign debtors seeking relief under chapter 15 must satisfy the debtor eligibility

requirements of 11 U.S.C. § 109(a). See Olinda Star, 614 B.R. at 39. Section 109(a) provides that

"only a person that resides or has a domicile, a place of business, or property in the United States,

or a municipality, may be a debtor" under the Bankruptcy Code. See In re Barnet, 77 F.3d 238,

246-48 (2d Cir. 2013). Section 109(a) does not require a specific quantum of property in the

United States, nor does it indicate when or for how long such property must have a United States

situs. See, e.g., In re Berau Capital Res. Pte Ltd., 540 B.R. 80, 82 (Bankr. S.D.N.Y. 2015).

       72.     Courts regularly hold that attorney retainers deposited in a New York bank account

satisfy the "property in the United States" eligibility requirement of section 109(a). See Olinda

Star, 614 B.R. at 40 (client trust account held by the debtor at law firm in New York satisfies

109(a)); In re Foreign Econ. Indus. Bank Ltd., "Vneshprombank" Ltd., 607 B.R. 160, 171-72

(Bankr. S.D.N.Y. 2019) ("A foreign debtor may satisfy the section 109(a) property requirement

by having a retainer."); In re Octaviar Admin. Pty Ltd., 511 B.R. 361, 373-74 (Bankr. S.D.N.Y.

2014) (finding that the debtor "had property in the United States in the form of a retainer [, which]

is sufficient to satisfy the requirements of section 109(a) of the Bankruptcy Code").

       73.     Here, Huy satisfies section 109(a) because it has property in the United States and

in this district in the form of the H&K Retainer. Mansfield Decl. ¶ 91. The H&K Retainer remains

in the H&K Account and constitutes Huy’s property. Id.


                                                 22
 21-10339-jlg       Doc 1    Filed 02/24/21 Entered 02/24/21 11:47:46          Main Document
                                          Pg 26 of 49



       B.      The Cayman Liquidation Should be Recognized under Chapter 15

       74.     The Petition should be granted under Chapter 15 because: (1) it concerns a "foreign

proceeding"; (2) it was commenced by the Liquidators, who are duly authorized "foreign

representatives"; and (3) all the required supporting documentation has been filed.

               1.        Legal Standards

       75.     Congress added chapter 15 to the Bankruptcy Code by codifying title VII of the

Bankruptcy Abuse Prevention and Consumer Protection Act of 2005. Pub. L. No. 109-8, § 801

(2005); see also 8 COLLIER ON BANKR. ¶ 1501.01 (16th ed.). Chapter 15 encourages

"cooperation between the United States and foreign countries with respect to transnational

insolvency cases." Id.

       76.     The Second Circuit holds that "[u]nique to the Bankruptcy Code," Chapter 15

contains a statement of purpose, which is "to incorporate the Model Law on Cross-Border

Insolvency so as to provide effective mechanisms for dealing with cases of cross-border insolvency

. . . ." In re Fairfield Sentry Ltd.¸ 714 F.3d 127, 132 (2d Cir. 2013) (citing 11 U.S.C § 1501(a)).

Chapter 15 and the Model Law "are designed to optimize disposition of international insolvencies

by facilitating appropriate access to the court system of a host country (the United States, in the

case of Chapter 15) by a representative of an insolvency proceeding pending in a foreign country."

In re B.C.I. Fins. Pty Ltd., 583 B.R. 288, 292 (Bankr. S.D.N.Y. 2018) (citations omitted).

       77.     Consequently, "Chapter 15 expresses a strong preference for providing assistance

to foreign representatives in appropriate circumstances. That congressional preference is not to

be lightly disturbed." In re Platinum Partners Value Arbitrage Fund L.P, No. 18CV5176 (DLC),

2018 WL 3207119, *4 (S.D.N.Y. June 29, 2018) (emphasis added and footnote omitted).




                                                23
 21-10339-jlg        Doc 1   Filed 02/24/21 Entered 02/24/21 11:47:46              Main Document
                                          Pg 27 of 49



        78.     "Chapter 15 … provides courts with broad, flexible rules to fashion relief that is

appropriate to effectuate the objectives of the chapter[.]" In re Oi S.A., 587 B.R. 253, 264 (Bankr.

S.D.N.Y. 2018). To that end, chapter 15 provides the authorized foreign representative with

various forms of relief to protect the assets and value of entities in cross-border corporate

insolvency proceedings. Chapter 15 likewise is designed to guarantee orderly, coordinated, and

centralized administration of a foreign proceeding, as well as to avert impediments that could

disrupt a foreign proceeding from achieving its purposes under applicable foreign law.

                2.      The Cayman Liquidation is a "Foreign Proceeding"

        79.     The Cayman Liquidation satisfies the definition of "foreign proceeding" as required

by section 1517(a)(1) of the Bankruptcy Code. Under Section 101(23) of the Bankruptcy Code, a

"foreign proceeding" is defined as "a collective judicial or administrative proceeding in a foreign

country, including an interim proceeding, under a law relating to insolvency or adjustment of debt

in which proceeding the assets and affairs of the debtor are subject to control or supervision by a

foreign court, for the purpose of reorganization or liquidation."

        80.     Courts in this District apply seven elements to determine if 11 U.S.C. § 101(23) has

been satisfied: (1) [the existence] of a proceeding; (2) that is judicial or administrative; (3) that is

collective in nature; (4) that is in a foreign country; (5) that is authorized or conducted under a law

related to insolvency or the adjustment of debts; (6) in which the debtor’s assets and affairs are

subject to the control or supervision of a foreign court; and (7) which is for the purposes of

reorganization or liquidation." In re ENNIA Caribe Holding N.V., 594 B.R. 631, 638 (Bankr.

S.D.N.Y. 2018).

        81.     The Cayman Liquidation satisfies these elements.




                                                  24
 21-10339-jlg     Doc 1    Filed 02/24/21 Entered 02/24/21 11:47:46            Main Document
                                        Pg 28 of 49



       82.     First, the Cayman Liquidation is a "proceeding." The Cayman Liquidation was

commenced pursuant to the Companies Act, which pertains to the liquidation of Cayman Islands

companies. See Faulkner Decl. ¶¶ 17-23. The Companies Act and CWR provides that an

exempted company's liquidation may be conducted by Liquidators under the supervision of the

Cayman Court, and as in this case, is commonly used in conjunction with the liquidation of

Cayman Islands companies. Id. ¶¶ 17-23, 27-28. See, e.g., In re Ascot Fund, 603 B.R. 271, 278

(Bankr. S.D.N.Y. 2019); Ocean Rig, 570 B.R. at 700.

       83.     Second, the Cayman Liquidation is a "judicial or administrative proceeding"

because it is subject to the supervision of the Grand Court. See Faulkner Decl. ¶¶ 22-25. The

Grand Court appointed the Liquidators and the Supervision Order, as well as the Companies Act,

delineates both the powers that Liquidators may invoke with court sanction and without. Id. ¶¶

25, 37-43. See Ocean Rig, 570 B.R. at 702 (that the liquidators were "subject to the control of the

[Grand] Court" indicates the liquidation in the Cayman Islands is a foreign proceeding). The

Grand Court supervises the Liquidators and has jurisdiction to hear any disputes arising out of the

Cayman Liquidation, including with respect to distribution of assets. Faulkner Decl. ¶ 28. See,

e.g., Ascot Fund, 603 B.R. at 278; Ocean Rig, 570 B.R. at 700.

       84.     Third, the Cayman Liquidation is "collective in nature" in that the liquidation

process is binding on all stakeholders. The Liquidators must consider the interests of all parties

and must treat them in an even-handed and fair manner. See Faulkner Decl. ¶¶ 30-31. The

Companies Act requires the Liquidators to convene meetings (including of creditor(s) as

necessary) and obligates the Liquidators to distribute assets of Huy pari passu. See id. ¶¶ 31, 40.

Moreover, the Companies Act affords aggrieved parties the right to seek court determination on

certain issues and to have an opportunity to be heard. Id. See, e.g., Ocean Rig, 570 B.R. at 701 (a




                                                25
 21-10339-jlg     Doc 1     Filed 02/24/21 Entered 02/24/21 11:47:46            Main Document
                                         Pg 29 of 49



proceeding commenced under Part V of the Companies Act is a "collective judicial proceeding[]");

Ascot Fund, 603 B.R. at 278.

       85.     Fourth, the Cayman Liquidation proceeds in the Cayman Islands, a foreign country.

Huy is a domestic company and maintains a registered office there. Mansfield Decl. ¶¶ 8-9.

       86.     Fifth, the Cayman Liquidation proceeds under the auspices of the Companies Act,

which is a statutory scheme "relating to insolvency or adjustment of debt" pursuant to 11 U.S.C. §

101(23). The Companies Act is such a statute because it is applicable to corporate insolvencies,

including the Cayman Liquidation, and the governs the resolution of any debts owed by or to Huy,

as directed by the Grand Court. Faulkner Decl. ¶¶ 17-33. See Ocean Rig, 570 B.R. at 701.

       87.     Sixth, the assets and affairs of Huy are subject to the control or supervision of the

Grand Court in an official liquidation such as this. For instance, the Liquidators cannot collect or

realize any assets of Huy without approval of the Grand Court. Likewise, the Grand Court's

approbation is required before the Liquidators can dispense of any Huy property to an insider such

as Nhat and/or the Nhat Shareholders. See, e.g., Ocean Rig, 570 B.R. at 701.

       88.     Finally, the Cayman Liquidation exists "for the purpose of reorganization or

liquidation." The animating reason for the Cayman Liquidation is, particularly in light of Huy's

doubtful solvency, to administer the winding up of Huy for the benefit of all interested parties by

collecting on its assets, investigating its demise, and satisfying creditors. See Faulkner Decl. ¶¶

38-40. See also Ocean Rig, 570 B.R. at 701.

       89.     Importantly, courts in this District have previously held on multiple occasions that

insolvency proceedings under Cayman Islands law qualify as foreign proceedings under chapter

15 of the Bankruptcy Code. See, e.g., Ascot Fund, 603 B.R. at 286 (recognizing official liquidation

proceeding in front of the Grand Court and under the Companies Act); Ocean Rig, 570 B.R. at 707




                                                26
    21-10339-jlg         Doc 1     Filed 02/24/21 Entered 02/24/21 11:47:46                    Main Document
                                                Pg 30 of 49



(provisional liquidation in front of Grand Court and under the Companies Act); In re Suntech

Power Holdings Co., 520 B.R. 399, 416-420 (Bankr. S.D.N.Y. 2014); In re Frontera Res.

Caucasus Corp., No. 19-13418-mew (Bankr. S.D.N.Y. Jan. 21, 2020) (ECF No. 19) (recognition

of official liquidation proceeding in the Cayman Islands as a foreign proceeding); In re Beechwood

Re Ltd., No. 19-11560 (MG) (Bankr. S.D.N.Y. July 23, 2019) (ECF No. 48) (same); In re Pinnacle

Glob. Partners Fund I Ltd., No. 19-11573 (MKV) (Bankr. S.D.N.Y. July 2, 2019) (ECF No. 14)

(same); In re Platinum Partners Value Arbitrage Fund, No. 16-12282 (MG) (Bankr. S.D.N.Y.

Nov. 23, 2016) (ECF No. 27) (official liquidation).

           90.      For these reasons, the Cayman Liquidation is a "foreign proceeding" in satisfaction

of 11 U.S.C. § 1517(a)(1).

                    3.       The Liquidators are the "Foreign Representatives" of Huy

           91.      A chapter 15 case is commenced by the filing of a petition by a "foreign

representative." See 11 U.S.C. § 1515(a). The Bankruptcy Code defines a "foreign representative"

as "a person or body, including a person or body appointed on an interim basis, authorized in a

foreign proceeding to administer the reorganization or the liquidation of the debtor’s assets or

affairs or to act as a representative of such foreign proceeding." 11 U.S.C. § 101(24).9 For the

reasons explained above, the Cayman Liquidation is a "foreign proceeding."

           92.      The requirement that a foreign representative be authorized in a foreign proceeding

is "not an onerous one." In re PT Bakrie Telecom Tbk, 601 B.R. 707, 717 (Bankr. S.D.N.Y. 2019).

           93.      The Liquidators are individual persons, appointed and operating as the Liquidators

of Huy pursuant to the Companies Act, the CWR, the Resolution, and the Supervision Order. See

Faulkner Decl. ¶¶ 11, 27-29, 34-35. Further, the Supervision Order specifically authorizes the


9
    The “foreign representative” can be an individual. See Ascot Fund.¸ 603 B.R. at 278 (citing 11 U.S.C. § 101(41)).



                                                          27
 21-10339-jlg       Doc 1   Filed 02/24/21 Entered 02/24/21 11:47:46             Main Document
                                         Pg 31 of 49



Liquidators to "seek relief under Chapter 15 of the United States Bankruptcy Code." Mansfield

Decl. ¶ 58. See 11 U.S.C. § 1516(a) ("If the decision [commencing the foreign proceeding] …

indicates … that the person or body is a foreign representative, the court is entitled to so

presume."). Although he resides in Hong Kong, Mr. Borrelli properly serves as a Liquidator

because he serves jointly with Mr. Mansfield, a resident of the Cayman Islands, and he meets the

professional qualifications, licensure, and insurance requirements set forth in the Companies Act.

       94.     Notably, two decisions in this District recognizing Cayman Islands-based

liquidators as "foreign representatives" rely on the explicit authority to file a Chapter 15

proceeding, as permitted here by Section 4 of the Supervision Order. See Ascot Fund, 603 B.R. at

278; Ocean Rig, 570 B.R. at 701 (holding that section 101(24) of the Bankruptcy Code was

satisfied where foreign representatives submitted a Cayman Islands court order authorizing them

to "seek relief under chapter 15 of Title 11 of the United States Bankruptcy Code and to take such

steps arising in connection therewith that the [provisional liquidators] may consider appropriate").

       95.     For these reasons, the Liquidators squarely fall within the definition of section

101(24) of the Bankruptcy Code.

               4.      The Liquidators Properly Filed this Case

       96.     This Liquidators duly and properly filed this proceeding as required by section 1504

of the Bankruptcy Code by filing the petition pursuant to 11 U.S.C. § 1515(a).

       97.     The Petition was accompanied by all documents required by subsections 1515(b)

and 1515(c), including the Resolution and Supervision Order. See Olinda Star, 614 B.R. at 45;

see also Ascot Fund, 603 B.R. at 278 n. 8 (petitioner satisfies 11 U.S.C. § 1515 by providing a

copy of the appointment order by the Grand Court, which is "acceptable evidence of the

commencement and existence of the Cayman Proceeding and the appointment of the JOLs").




                                                28
     21-10339-jlg     Doc 1      Filed 02/24/21 Entered 02/24/21 11:47:46                     Main Document
                                              Pg 32 of 49



          98.     Accordingly, the Liquidators satisfy the requirements set forth in section 1515 of

the Bankruptcy Code and the Bankruptcy Rules.                    This Chapter 15 case has been properly

commenced.

          C.      The Cayman Liquidation is a "Foreign Main Proceeding"

          99.     Section 1517(b)(1) of the Bankruptcy Code provides that a foreign proceeding shall

be recognized as a "foreign main proceeding" if, among other conditions,10 it is pending in the

county where the debtor has its center of main interests ("COMI") as of the date of the petition for

recognition. 11 U.S.C. § 1502(4); see also Fairfield Sentry, 714 F.3d at 127.11 A debtor has only

one COMI. See In re Millennium Glob. Emerging Credit Master Fund Ltd., 458 B.R. 63, 79

(Bankr. S.D.N.Y 2011) ("[E]very entity has a center of main interests.").

          100.    Absent evidence to the contrary, a debtor’s registered office is presumed to be its

COMI. See 11 U.S.C. § 1516(c). The legislative history indicates that this presumption was

"designed to make recognition as simple and expedient as possible" in cases, as here, where COMI

is not controversial. See H. Rep. 109-31 pt. 1, at 112-13 (2005). When determining a debtor’s

COMI, the Bankruptcy Code provides "considerable but not complete discretion." In re Serviços

de Petróleo Constellation S.A., 600 B.R. 237, 278 (Bankr. S.D.N.Y. 2019) (citation omitted).

          101.    Courts in the Second Circuit have developed a list of non-exclusive, but "widely

adopted" factors that may be considered when determining COMI:

          (1) the location of the debtor’s headquarters; (2) the location of those who actually
          manage the debtor; (3) the location of the debtor’s primary assets; (4) the location
          of the debtor’s creditors or of a majority of the creditors who would be affected by
          the case; and/or (5) the jurisdiction whose law would apply to most disputes.


10
   The other conditions are that the foreign representatives applying for recognition is a person or body and that the
petition meets the requirement of section 1515 of the Bankruptcy Code. The Liquidators satisfy these conditions for
the reasons previously explained.
11
   Section 1502(1) of the Bankruptcy Court provides that under Chapter 15, "debtor" means "an entity that is the
subject of a foreign proceeding."



                                                         29
 21-10339-jlg      Doc 1     Filed 02/24/21 Entered 02/24/21 11:47:46             Main Document
                                          Pg 33 of 49



Olinda Star, 614 B.R. at 41 (citation omitted). These factors present a "helpful guide, but

consideration of these is required nor dispositive." Fairfield Sentry, 714 F.3d at 137. The Second

Circuit has also emphasized the importance of criteria that are both objective and ascertainable to

third parties to determine a debtor’s COMI. Id.

       102.    An objective determination of COMI results from an examination of factors "in the

public domain." Id. (citation omitted). By examining factors "in the public domain," courts are

readily able to determine whether a debtor’s COMI is in fact "regular and ascertainable and not

easily subject to tactical removal." Fairfield Sentry Ltd., 714 F.3d at 136-37.

       103.    In assessing these factors, a chapter 15 debtor’s COMI is determined as of the date

that the debtor’s chapter 15 petition was filed, without reference to the debtor’s historic operational

activity. See id. at 137 ("[A] debtor’s COMI should be determined based on its activities at or

around the time the chapter 15 petition is filed, as the statutory text suggests."). Where, as here,

Huy's activities as of the date of filing the Petition include restructuring activities and

administrative functions, the Second Circuit directs that these activities should be considered in

the COMI analysis. Id.

       104.    Huy is incorporated under the laws of the Cayman Islands, and since its

incorporation, maintained a registered office in the Cayman Islands (see Mansfield Decl. ¶¶ 8-9),

creating a presumption that the Cayman Islands is its center of main interests. 11 U.S.C. § 1516(c).

Since the appointment of the Liquidators, the registered office of Huy is c/o Borrelli Walsh

(Cayman) Limited, Strathvale House, 3rd Floor, 90 North Church Street, George Town, Grand

Cayman, Cayman Islands. See Mansfield Decl. ¶ 62.

       105.    The presumption of COMI in Huy’s favor is further confirmed by the facts and

circumstances set out in the Declarations.




                                                  30
 21-10339-jlg     Doc 1    Filed 02/24/21 Entered 02/24/21 11:47:46            Main Document
                                        Pg 34 of 49



       106.    It is objectively ascertainable by third parties that the COMI of Huy is the Cayman

Islands. Huy's headquarters is the Cayman Islands, as it has always been registered in the Cayman

Islands. Mansfield Decl. ¶ 8-9. The Articles of Association of Huy are to be read in conjunction

with, and are subject to, the provisions of the Companies Act, including the applicability of

Cayman Islands in the event that Huy is liquidated. Id. ¶ 8. See Olinda Star, 614 B.R. at 41; Ascot

Fund, 603 B.R. at 279.

       107.    Further, the Cayman Liquidation is managed and directed from the Cayman Islands.

Mr. Mansfield is located in the Cayman Islands and Mr. Borrelli directs his efforts from Hong

Kong to the Cayman Islands. Mansfield Decl. ¶ 59. See Ocean Rig, 570 B.R. at 704 (recognizing

Cayman Islands liquidation even when only one of two liquidators resided there).

       108.    The Liquidators' efforts include hiring Cayman Islands and United States counsel

to file the Supervision Petition and Petition, appointing Borrelli Walsh as the sole or controlling

directors of Huy BVI and Huy Hong Kong, notifying the Huy directors of their appointment and

requesting books and records from the same, directing the Huy directors to prepare a declaration

of solvency (which has yet to come to fruition), advancing the progress of the Huy Legal

Proceedings, transmitting the Resolution and the Supervision Order to the Cayman Registrar,

publishing their appointment in the Gazette and another Cayman Islands-based publication, and

apprising purported creditor(s) of their rights in the Cayman Liquidation via correspondence with

a Cayman Islands-based employee of the Liquidators. In fact, the Liquidators' contact for enquiries

on the Declaration of Solvency is Borrelli Walsh's Cayman Islands office. Id. ¶¶ 59-75.

       109.    Courts in the Second Circuit have found activities such as these to establish a

debtor's COMI in the Cayman Islands. See, e.g., Ascot Fund, 570 B.R. at 279-281 (the Cayman

Islands is a debtor's COMI in part because the debtor's registered office was in the Cayman Islands




                                                31
 21-10339-jlg     Doc 1    Filed 02/24/21 Entered 02/24/21 11:47:46           Main Document
                                        Pg 35 of 49



at the time of appointment of the liquidators and at the time of the commencement of the Chapter

15 case, the articles of association stipulated that the debtor would be wound down pursuant to

Cayman Islands law, and the liquidators "directed and conducted [the debtor's] liquidation from

the Cayman Islands," hired United States and Cayman Islands counsel, notified the Cayman

Islands Registrar of Companies, publicized their appointment in the Cayman Islands' Gazette, and

supervised the updating of records and information); Ocean Rig, 570 B.R. at 704-705 (probative

evidence that a debtor's COMI is the Cayman Islands is the hosting of meetings related to the

restructuring in the Cayman Islands, and the provision of public notice of the restructuring);

Suntech Power, 520 B.R. at 418 (evidence supporting COMI presumption of the Cayman Islands

includes the appointment order of the Cayman Islands court authorizing the filing of a Chapter 15

proceeding, and the liquidators taking "necessary steps to centralize the administration of the

foreign proceeding" in the Cayman Islands, such as publishing notices to interested parties,

conducting meetings, and changing the debtor's address).

       110.   That Huy is a Cayman Islands exempted company, which circumscribes its

business activities in the Cayman Islands, does not rebut the COMI presumption. The Southern

District of New York addressed the issue directly in Ocean Rig. See 570 B.R. at 705-706. There,

the court held that, irrespective of apparent limitations imposed on a Cayman Islands exempted

company, the Companies Act nevertheless permitted the management of an exempted company

from the Cayman Islands. Id. Since the management of the debtor in Ocean Rig served as the

lodestar for purposes of a COMI determination, the limitations imposed on domestic business by

the Companies Act could not rebut the presumption that the debtor's COMI was the Cayman

Islands. Id. at 706. As discussed supra, and for many of the same reasons as in Ocean Rig, the




                                               32
 21-10339-jlg     Doc 1     Filed 02/24/21 Entered 02/24/21 11:47:46            Main Document
                                         Pg 36 of 49



management of Huy since the commencement of the Cayman Liquidation occurs pursuant to the

Companies Act and under the supervision of the Grand Court.

       111.    As is explained elsewhere in this Petition, particularly in relation to the requested

discovery relief, there is significant uncertainty regarding the assets of Huy and whether they are

collectable. Whether Huy is solvent also remains an open question. Mansfield Decl. ¶ 68. See

Suntech Power, 520 B.R. at 419 (the opacity and potential worthlessness of debtor's assets clouds

the COMI analysis for this factor); Ascot Fund, 603 B.R. at 285 (rejecting the argument that the

location of the asset is the "key piece of evidence ‘ascertainable by third parties.’"); Ocean Rig,

570 B.R. at 704 (although existence of assets outside the jurisdiction of liquidation "complicated"

the analysis, the prevailing evidence was that the liquidators "have engaged in various activities

supporting their COMI in the Cayman Islands for a year"). As set forth above and in the

Declarations, the Liquidators have engaged in various activities in the Cayman Islands similar to

those cited in favor of recognition of a Cayman Islands insolvency proceeding in Ascot Fund and

Ocean Rig, which minimizes the uncertainty as the location (or existence) of Huy's assets.

       112.    In Fairfield Sentry, the Second Circuit affirmed a determination that the debtors'

COMI was the British Virgin Islands because the debtors' activities at the time of the chapter 15

petition were concluded in connection with the management of the debtors' business under BVI

insolvency law. 714 F.3d at 138. Although the debtors maintained assets on other jurisdictions,

the administration of their affairs at the relevant time was orchestrated by the liquidator from the

British Virgin Islands. Id. at 139. The same can be said for the affairs of Huy.

       113.    The Liquidators' continue to investigate the location of Huy's creditors and the

existence of any other creditors that could be impacted by the Cayman Liquidation. Mansfield

Decl. ¶¶ 74-75. At present, at least one known purported creditor is FFP, which formerly provided




                                                33
     21-10339-jlg     Doc 1      Filed 02/24/21 Entered 02/24/21 11:47:46                      Main Document
                                              Pg 37 of 49



registered office services to Huy, and appears to be based in the Cayman Islands. Id. ¶ 74. Another

purported creditor appears to be based in the United States. Id. This factor is neutral and therefore

does not rebut the presumption that Huy's COMI is the Cayman Islands.

          114.    Finally, by virtue of its being incorporated in the Cayman Islands, Huy is subject

to its laws, regulations (including the CWR), and its jurisdiction, including with respect to disputes.

Mansfield Decl. ¶ 8. See Olinda Star, 614 B.R. at 43-44. Specifically, the Cayman Liquidation is

conducted pursuant to the Companies Act, meaning that the Companies Act would apply to most

disputes. See Faulkner Decl. ¶¶ 11, 17-18.

          115.    Moreover, Huy operated under the Articles of Association, which was governed by

Companies Act, including as applied to a wind-down of Huy. Mansfield Decl. ¶¶ 8-9. See Ascot

Fund, 603 B.R. at 283-284. Furthermore, all of Huy's shareholders chose to invest in a Cayman

Islands-based entity, further pointing to the Cayman Islands being Huy's COMI. 12

          D.      Alternatively, the Cayman Liquidation is a Foreign Nonmain Proceeding

          116.    Although the Liquidators submit that the Cayman Liquidation is a "foreign main

proceeding," in the alternative, the Liquidators seek recognition of the Cayman Liquidation as a

"foreign nonmain proceeding."

          117.    Courts will recognize a foreign proceeding as a "foreign nonmain proceeding" if

"the debtor has an establishment within the meaning of section 1502 in the foreign county where

the proceeding is pending." 11 U.S.C. § 1517(b)(2). "Establishment" is defined in Chapter 15 as

"any place of operations where the debtor carries out a nontransitory economic activity." 11 U.S.C.

§ 1502(5); see Serviços de Petróleo, 600 B.R. at 277 ("[T]he foreign debtor must establish a degree


12
   Although the Huy Group is likely subject to the laws of other jurisdictions (as an example, pursuant to the terms of
the Intercompany Loans and the Service Contracts), this does not necessarily weigh against a finding of COMI in the
Cayman Islands. See Olinda Star, 614 B.R. at 43-44 (weighing this factor in favor of debtor even if it “may be subject
to other regulatory regimes”).



                                                         34
 21-10339-jlg      Doc 1    Filed 02/24/21 Entered 02/24/21 11:47:46            Main Document
                                         Pg 38 of 49



of stable connections with the jurisdiction to constitute a nontransitory ‘establishment.’"). Courts

require proof of more than a "mail-drop presence." Id.

        118.    Several factors "contribute to identify an establishment: the economic impact of the

debtor’s operations on the market, the maintenance of a ‘minimum level of organization’ for period

of time, and the objective appearance to creditors whether the debtor has a local presence."

Millennium Glob., 458 B.R. at 85. A "local effect on the marketplace" is evidenced by, among

other things, engagement of local counsel. Id. at 86-87. At least one court holds that the presence

of the liquidators is relevant to the determination of whether the debtor has an establishment in

that location. Id. at 86.

        119.    The Cayman Islands is not a letter-box jurisdiction for Huy. The Liquidators direct

much of the Cayman Liquidation from the Cayman Islands, where Mr. Mansfield resides. The

Liquidators' efforts include hiring Cayman Islands and United States counsel to file the

Supervision Petition and Petition, obtaining corporate and statutory records from Huy, Huy BVI,

and Huy Hong Kong, announcing their appointment in the Gazette, requesting records from the

Investor Shareholders, transmitting the Resolution and the Supervision Order to the Cayman

Registrar, and apprising creditors of their rights in the Cayman Liquidation via correspondence

with a Cayman Islands-based employee of the Liquidators. Mansfield Decl. ¶¶ 59-75.

        120.    For these reasons, in the event the Court concludes that the Cayman Liquidation is

not a foreign main proceeding, the Cayman Liquidation should be recognized as a foreign nonmain

proceeding because Huy maintains an establishment in the Cayman Islands.

        E.      Recognition Would not be Manifestly Contrary to the Public Policy of
                the United States

        121.    The Cayman Liquidation should be recognized as a foreign main proceeding, or in

the alternative, a foreign nonmain proceeding, because doing so would not be "manifestly contrary



                                                 35
 21-10339-jlg     Doc 1     Filed 02/24/21 Entered 02/24/21 11:47:46            Main Document
                                         Pg 39 of 49



to the public policy of the United States." 11 U.S.C. § 1506; see also Fairfield Sentry, 714 F.3d

at 139 ("[T]he word ‘manifestly’ in international usage restricts the public policy exception to the

most fundamental policies of the United States.") (emphasis in original). Courts "interpret this

exception as a narrow one that should be applied sparingly." ENNIA Caribe, 594 B.R. at 640

(citation omitted). The proper focus is on whether a foreign proceeding violates "fundamental

standards" of procedural "fairness." In re Metcalfe & Mansfield Alt. Invs., 421 B.R. 685, 697

(Bankr. S.D.N.Y. 2010).

       122.    The Cayman Liquidation is clearly not "manifestly contrary to the public policy of

the United States." The Companies Act is consistent with approaches to liquidation in other

countries, including with respect to the powers of the Liquidators (that can be exercised with or

without sanction), the pari passu allocation of assets, and the overarching supervision of the Grand

Court on the Cayman Liquidation. See, e.g., In re Millard, 501 B.R. 644, 651-653 (Bankr.

S.D.N.Y. 2013) (refusing to invoke the "public policy" exception to deny recognition of a Cayman

Islands liquidation proceeding in part because the liquidators sought to "protect against asset

grabbing … which is a traditional basis for the invocation of chapter 15 relief"); ENNIA Caribe,

594 B.R. at 640-41 (rejecting "due process concerns" in part because of a "variety of legal

procedures" permitted to challenge the foreign proceeding.)

       123.    Indeed, recognizing the Cayman Liquidation will assist the orderly administration

of Huy’s liquidation, consistent with the public policy of the United States that the Bankruptcy

Code embodies.

V.     THE REQUESTED RELIEF SHOULD BE GRANTED

       A.      Multiple Provisions in Chapter 15 Afford the Requested Relief

       124.    Section 1521(a) provides in relevant part that "[u]pon recognition of a foreign

proceeding, whether main or nonmain, where necessary to effectuate the purpose of this chapter


                                                36
     21-10339-jlg     Doc 1      Filed 02/24/21 Entered 02/24/21 11:47:46                     Main Document
                                              Pg 40 of 49



and to protect the assets of the debtor or the interests of the creditors, the court may, at the request

of the foreign representative, grant any appropriate relief including . . . (4) providing for the

examination of witnesses, the taking of evidence or the delivery of information concerning the

debtor’s assets, affairs, rights, obligations or liabilities[.]" See In re Inversora Eléctrica de Buenos

Aires, 560 B.R. 650, 655 (Bankr. S.D.N.Y. 2016) (in the context of section 1521(a), the

"Bankruptcy Code confers exceedingly broad discretion … that would further the purposes of

chapter 15 and protect the debtor’s assets and the interests of creditors"); see also Millennium

Glob., 471 B.R. at 346 (citation and footnote omitted) ("Section 1521(a)(4) provides specifically

that the Court may enter an order providing for ‘the taking of evidence or the delivery of

information concerning the debtor’s assets, affairs, rights, obligations or liabilities.’ … By its

terms, this provision enables a Foreign Representative to take broad discovery concerning the

property and affairs of a debtor.").13

          125.    Courts have recognized that the scope of discovery sought via 11 U.S.C. §

1521(a)(4) is particularly broad when the foreign representative is "gathering information which

will enable them to comply with their duties." Id. at 390 (quoting In re Platinum Partners Value

Arbitrage Fund L.P., 583 B.R. 803, 821 (Bankr. S.D.N.Y. 2018)).14

          126.    Pursuant to section 1507, the Court may also grant discretionary relief to provide

additional assistance beyond that permitted under section 1521 to a foreign representative. 11



13
  A foreign nonmain proceeding can be “granted nearly identical relief as the relief provided to a main proceeding.”
Serviços de Petróleo, 600 B.R. at 272.
14
   Discovery sought via 11 U.S.C. § 1521(a)(4) is “not limited to documents in the United States. Permissible
discovery extends to documents in the possession, custody or control of a party, including documents held by a party’s
attorneys or agents” and the court “may order the production of documents from outside the United States.” See In re
Markus¸ 607 B.R. 379, 389-390 (Bankr. S.D.N.Y. 2019), vacated sub nom. in part on other grounds, Markus v.
Rozhkov, 615 B.R. 679 (Bankr. S.D.N.Y. Apr. 3, 2020). To that end, “[b]y its nature, chapter 15 involves parties
located outside the United States. Absent some express language in chapter 15 of any geographical limitation on the
scope of discovery, there is no basis for [a bankruptcy court] … to impose such a limitation.” Id. at 390.



                                                         37
 21-10339-jlg      Doc 1    Filed 02/24/21 Entered 02/24/21 11:47:46              Main Document
                                         Pg 41 of 49



U.S.C. § 1507(a). In exercising discretion to grant relief under this section, courts are guided by

the standards set forth in section 1507(b), which provides that a court:

       [i]n determining whether to provide additional assistance ... shall consider whether
       such additional assistance, consistent with the principles of comity, will reasonably
       assure—(1) just treatment of all holders of claims against or interests in the debtor’s
       property; (2) protection of claim holders in the United States against prejudice and
       inconvenience in the processing of claims in such foreign proceeding; (3)
       prevention of preferential or fraudulent dispositions of property of the debtor; (4)
       distribution of proceeds of the debtor’s property substantially in accordance with
       the order prescribed by this title; and (5) if appropriate, the provision of an
       opportunity for a fresh start for the individual that such foreign proceeding
       concerns.
       127.    Additionally, section 105(a) of the Bankruptcy Code provides that the "court may

issue any order, process, or judgment that is necessary to carry out the provisions of this title."

       128.    Moreover, relief under section 1521(a) may be granted if the interests of "the

creditors and the other interested entities, including the debtor, are sufficiently protected." 11

U.S.C. § 1522(a). While the Bankruptcy Code does not provide a definition of "sufficient

protection," the legislative history of section 1522 suggests that this requirement is meant to

prevent the rights of United States creditors of the foreign debtor from being "seriously and

unjustifiably injur[ed]." H. Rep. No. 109-31, pt. 1, 109th Cong., 1st Sess. 116 (2005). As such,

courts have "great leeway" in determining whether the rights of all relevant parties are "sufficiently

protected" and will generally consider a balancing of competing interests. See In re Toft, 453 B.R.

186, 196 n.11 (Bankr. S.D.N.Y. 2011) ("[A] court should tailor relief balancing the interest of the

foreign representative and those affected by the relief.").

       129.    The Liquidators submit that all parties in interest are sufficiently protected here,

because the requested relief pertains to information directly bearing upon Huy's assets, which are

central to the administration of the Cayman Liquidation, and which the Liquidators are unable to

obtain from other sources and have been unable to obtain from the Discovery Subjects on a




                                                 38
 21-10339-jlg      Doc 1    Filed 02/24/21 Entered 02/24/21 11:47:46              Main Document
                                         Pg 42 of 49



consensual basis. Further, the Discovery Subjects are not without recourse, and should they

determine that the Liquidators’ discovery requests are prejudicial to their respective interests, they

may file a motion and request relief from this Court.

       B.      The Liquidators are Entitled to Relief because Previous Discovery Efforts
               have been Actively Thwarted

       130.    The primary assets of Huy are still being investigated. Mansfield Decl. ¶ 76.

However, the Liquidators are presently incapable to ascertain with any specificity Huy's financial

position and its affairs more generally, nor are they in a position to protect Huy's assets. Id. ¶ 77.

       131.    Fundamentally, the Liquidators remain largely in the dark given the paucity of

available information, which is often actively withheld. Id.

       132.    As one example, the most recent financial statements of the Huy Group accessible

by the Liquidators are: (1) the audited consolidated financial statement for fiscal year end 2016,

which records the Huy Group as maintaining net assets of $102.4 million as of 12/31/16; (2)

unaudited management accounts of Huy, which lists net assets of $174 million as of 12/30/18; and

(3) unaudited management accounts of the Onshore Subsidiaries, which lists net assets of $174

million as of April 30, 2019. Id. ¶ 78.

       133.    Setting aside that these statements are almost certainly not the most updated version

of the Huy Group's financials, the Liquidators do not have sufficient information to assess the

reliability and veracity of the statements and accounts. Id. ¶ 79.

       134.    Moreover, the operations of the Huy Group in recent years appear to be permeated

with self-dealing and asset dissipation. Id. ¶ 80.

       135.    Likely at the direction of Nhat and his associates, the Onshore Subsidiaries engaged

in a years-long campaign that likely diverted much of the approximately $75 million invested in

Huy via the Outside Investment. Mansfield Decl. ¶ 80. A non-exclusive list -- all without Huy's



                                                 39
 21-10339-jlg     Doc 1     Filed 02/24/21 Entered 02/24/21 11:47:46            Main Document
                                         Pg 43 of 49



consent -- includes Nhat's unilateral conversion of the Intercompany Loans from debt to equity,

which both reduced Huy's ownership in Mon Hue and cancelled the repayment obligations of the

Onshore Subsidiaries, the execution of the Hanoi and Long An Transactions, the issuance of the

Service Contracts which entailed payments to entities created subsequent to the transactions, and

the acquisition of trademarks subject to litigation threat and that remain unregistered. Id.

       136.    Furthermore, the Liquidators' efforts to investigate these improprieties has been

materially hindered by Nhat and the Vietnamese Banks. Id. ¶ 81.

       137.    Among other deficiencies, Nhat failed to provide basic information to the Board of

Directors of Huy concerning the Huy Group's operations. Nhat likewise refuses to provide

information as to the flow of funds with respect to the Service Contracts, including the beneficiary

of two Vendor payments from Mon Hue, and whether the claw back payment from the other

Vendors returned to Mon Hue -- the putative lender. Most critically, Nhat's evasion in response

to efforts of the Huy Board of Directors to impose oversight over the Huy Group's bank accounts,

could easily shroud the use of Huy Group bank accounts to the benefit of the Nhat Parties. The

Vietnamese Banks have exacerbated many of these issues by rejecting requests to migrate

signatory authority for the bank accounts of Huy Vietnam to the rightful parties. Id.

       C.      The Liquidators are Entitled to Relief because the Discovery Subjects
               Transact Business Using U.S. Dollars

       138.    In these circumstances, in which the Liquidators confront the opacity of the

finances of the Huy Group, and the stonewalling of Nhat to reasonable requests, the discovery

from the New York Banks is critically important to the orderly wind down of Huy.

       139.    The discovery is essential to the Cayman Liquidation because the Liquidators have

obtained substantial, though incomplete, evidence that the Huy Group, Nhat, and related parties

conducted business in U.S. Dollars, including but not limited to the CS Brokerage Account, which



                                                 40
 21-10339-jlg     Doc 1     Filed 02/24/21 Entered 02/24/21 11:47:46            Main Document
                                         Pg 44 of 49



held millions of dollars in equities in U.S. Dollars, and from which he withdrew millions to further

other investment goals. See Mansfield Decl. ¶¶ 42-50. The Liquidators are also aware of what

appears to be multiple additional accounts at Credit Suisse held by Nhat and/or his wife. Id. ¶ 49.

       140.    Even this de minimis discovery foreshadows vital information that is potentially

available from the New York Banks. For instance, the Liquidators know that Nhat used the CS

Brokerage Account to make a roughly $800,000 transfer. They do not know the beneficiary's

identity nor bank account information. Likewise, the Liquidators know that Nhat leveraged the

CS Brokerage Account in 2017 by reducing its balance by more than $4 million, but they're

unaware of the mechanism and beneficiary of the transfer. The Huy FEIB Account transferred

roughly $1.8 million to an account at Credit Suisse. The same amount was later credited to Nhat's

CS Brokerage Account. The Liquidators can assume the connection between the accounts, but

wire transfer discovery could provide definitive proof. Finally, Credit Suisse, when discussing

Nhat's shortfall and with no motivation to be untruthful, referenced additional accounts associated

with Nhat and his wife that likely transacted in U.S. Dollars. See Mansfield Decl. ¶¶ 87-88.

       141.    In addition, as explained in the Gluck Declaration, the wire transfers requested by

the Liquidators and produced by the New York Banks illustrate the originator of the payment, the

beneficiary, the banks facilitating the transfer, and often denote the purpose of the payments in

narrative form. See Gluck Decl. ¶¶ 5-10. The New York Banks can easily access and routinely

produce the records requested in the Petition, and typically do not object. Id. ¶¶ 5-6, 11-20.

       142.    As such, the flow of funds depicted in the wire transfers could be of utmost

importance to furthering the progress of the Cayman Liquidation and the instruction in the

Supervision Order to discover "the assets, affairs, rights, obligations or liabilities" of Huy,

inasmuch as the wire transfers could be the singular source of evidence that Nhat, the Nhat




                                                41
 21-10339-jlg     Doc 1    Filed 02/24/21 Entered 02/24/21 11:47:46            Main Document
                                        Pg 45 of 49



Shareholders, and others, have misappropriated Huy's assets. The wire transfers produced by the

New York Banks will illustrate specific instances of asset dissipation, such as the diversion of

Intercompany Loan proceeds subsequent to the conversion into Mon Hue equity, or the failure to

repay Mon Hue the deposits returned by the Vendors. See Mansfield Decl. ¶¶ 84-88.

       143.    Additional examples of helpful information that could be gleaned from discovery

from the New York Banks include: (1) determining if the inflated amounts paid for the Hanoi and

Long An Transactions were rerouted to another party, such as a Huy insider; (2) identifying

account information for the Vendors that received roughly $26 million under the Service

Contracts; (3) ascertaining the beneficiaries of the payments from the Brand Acquisitions; and (4)

revealing transfers involving the Vietnamese Banks that have thus far refused to relinquish

information about the accounts of Huy Vietnam. Id. Discovery from the New York Banks could

also assist the Liquidators in monitoring compliance with the Injunctions.

       144.    Bankruptcy Courts in the Second Circuit routinely order similar relief pursuant to

section 1521(a)(4), including specifically for the wire transfer and account information sought in

the Petition. See e.g., Platinum Partners, 583 B.R. at 811 (authorizing discovery in support of

liquidation of Cayman Islands-based funds because its auditors had a "unique set of documents

and analyses concerning the Funds’ assets, liabilities and financial affairs which would assist the

liquidators’ investigation and understanding of the Funds’ affairs for the two years immediately

prior to the Funds’ liquidations"); In re Frontera Caucasus Corp., No. 19-13418-mew (Bankr.

S.D.N.Y. 2019) (recognizing Cayman Islands proceeding as a foreign main proceeding and

authorizing issuance of subpoenas concerning suspect transfers and transactions to debtor’s

accountants and executives); In re Archetype Investments Fund SPC Ltd., No. 19-11996-shl

(Bankr. S.D.N.Y. 2019) (recognizing British Virgin Islands liquidation as a foreign main




                                                42
 21-10339-jlg     Doc 1     Filed 02/24/21 Entered 02/24/21 11:47:46             Main Document
                                         Pg 46 of 49



proceeding and authorizing issuance of subpoenas to New York Banks); In re Pinnacle Glob.

Partners Fund I Ltd., No. 19-11573-rg (Bankr. S.D.N.Y. 2019) (recognizing Cayman Islands

liquidation as a foreign main proceeding and authorizing issuance of subpoenas to New York

Banks); In re HiTs Africa Ltd., No. 18-11822-mew (Bankr. S.D.N.Y. 2018) (same).

       145.    In light of the aim of chapter 15 to "optimize disposition of international

insolvencies" by providing foreign representatives appropriate access to the U.S. court system, see

B.C.I. Fins. Pty Ltd., 583 B.R. at 292, and the clear, ongoing risk of diminution in value and/or

diversion of Huy assets in the United States, the Liquidators respectfully submit that the requested

discovery authority is appropriate and necessary "to effectuate the purposes of [chapter 15] and to

protect the assets of the debtor." 11 U.S.C. § 1521(a)(4).

       146.    In sum, the Liquidators submit that the additional relief requested under section

1521(a)(4) authorizing them to examine witnesses, take evidence and obtain information

concerning the Debtor’s assets, affairs, rights, obligations and/or liabilities, is necessary and

warranted under the circumstances.

VI.    REQUEST FOR WAIVER OF LOCAL BANKRUPTCY RULE 9013-1(a)

       147.    It is respectfully requested that this Court waive and dispense with the requirement

set forth in Rule 9013-l(a) of the Local Rules for the United States Bankruptcy Court for the

Southern District of New York that any motion filed shall be accompanied by a memorandum of

law on the grounds that the relevant authorities in support of the Petition are contained herein.

VII.   HEARING DATES AND NOTICES

       148.    Section 1517(c) of the Bankruptcy Code requires that "[A] petition for recognition

of a foreign proceeding shall be decided upon at the earliest possible time." Bankruptcy Rule 2002

sets forth a twenty-one day notice requirement to parties in interest with certain exceptions to

approve the Petition. If no objections to this Petition are filed by the date ordered for such


                                                 43
 21-10339-jlg      Doc 1    Filed 02/24/21 Entered 02/24/21 11:47:46             Main Document
                                         Pg 47 of 49



objections, the Liquidators request that the Court enter the proposed order recognizing the Cayman

Liquidation as a foreign main proceeding without a hearing pursuant to Local Rule 2002-2.

       149.    Subsection (q)(1) of Rule 2002 governs notice of a petition for recognition of a

foreign proceeding. Contemporaneously herewith, the Debtor has filed the Motion for Order

Specifying Form and Manner of Service of Notice. The Liquidators propose to provide service

and notice of this Petition in accordance with Fed. R. Bankr. P. 2002(q), and the procedures and

deadlines specified in the proposed Order Specifying Form and Manner of Service and Notice,

which the Liquidators respectfully submit constitutes sufficient service and notice of this Petition.

       150.    No previous application for the relief requested in this Petition has been made in

this or any other court in the United States.




                                                 44
 21-10339-jlg      Doc 1    Filed 02/24/21 Entered 02/24/21 11:47:46              Main Document
                                         Pg 48 of 49



                                          CONCLUSION

       WHEREFORE, the Liquidators respectfully request that this Court enter an Order,

substantially in the form of Exhibit 1 to this Petition, granting the relief requested herein and such

other and further relief as may be just and proper.

 Dated: February 24, 2021
        New York, New York

                                            HOLLAND & KNIGHT LLP

                                            /s/ Warren E. Gluck
                                            Warren E. Gluck, Esq.
                                            Kathleen M. St. John, Esq. (pro hac vice forthcoming)
                                            Elliot A. Magruder, Esq.
                                            HOLLAND & KNIGHT LLP
                                            31 West 52nd Street
                                            New York, NY 10019
                                            Telephone: 212-513-3200
                                            Fax: 212-385-9010
                                            Warren.Gluck@hklaw.com
                                            Kathleen.StJohn@hklaw.com
                                            Elliot.Magruder@hklaw.com


                                            Attorneys for the Joint Official Liquidators of Huy
                                            Vietnam Group Limited (in Official Liquidation)




                                                 45
  21-10339-jlg     Doc 1     Filed 02/24/21 Entered 02/24/21 11:47:46          Main Document
                                          Pg 49 of 49



                                       VERIFICATION

       Pursuant to 28 U.S.C. § 1746, Mitchell Mansfield declares as follows:

        Along with Cosimo Borrelli, I am a joint official liquidator of Huy Vietnam Group Limited

(in Official Liquidation), a Cayman Islands limited exempted company in official liquidation under

the supervision of the Grand Court of the Cayman Islands, Financial Services Division, Cause No.

310 of 2020 (RPJ), pursuant to the Cayman Islands Companies Act (2021 Revision) and the

Companies Winding Up Rules, 2018. I have full authority to verify the foregoing Verified Petition

for Recognition of Foreign Insolvency Proceeding and Related Relief(the "Verified Petition"). I

have read the Verified Petition, and I am informed and believe that the allegations contained

therein are true and accurate to the best of my lmowledge, information, and belief.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

Executed this 23rd day ofFebruaty, 2021 in_ _ _ _______



                                                    "Y'""'ell Mansfield, in his capacity as a
                                                     oint official liquidator of Huy Vietnam
                                                    Group Limited (in Official Liquidation)




                                               46
